[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
After a bench trial, defendant-appellant Kendrick Davis was convicted of assault.1 He appeals, contending, in his two assignments of error, that his conviction was (1) supported by insufficient evidence, and (2) against the manifest weight of the evidence. Though the standard of review differs for weight and sufficiency,2 we can, in this case, discuss them together.
At about midnight one night, the victim, Makan Kante, saw four males approaching him in a parking garage — two in front and two behind. They tried to grab him, but he was able to fend them off and escape. The assault statute requires only an attempt to cause harm,
not actual physical harm.  The trial court heard the victim's testimony and that of the alibi witnesses for Davis.  The court found Davis guilty.  After a review of the record, we hold that there was sufficient evidence of guilt, and that the judgment was not against the manifest weight of the evidence.
Therefore, we affirm the trial court's judgment. Further, a certified copy of this Judgment Entry is the mandate to be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Doan and Hildebrandt, JJ.
1 R.C. 2903.13
2 See State v. Thompkins, 78 Ohio St.3d 421, 1997-Ohio-52,683 N.E.2d 1096.